      Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 1 of 7



                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ANSELMA REYES,                        §
BEATRIZ GONZALEZ, ET AL.              §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    § CIVIL ACTION NO. 4:19-cv-4574
                                      §
ASHISH HOLDINGS, LLC, dba             §
A-ONE BONDS & MORE and dba            §
AA FRIEND AUTO INSURANCE,             §
ASIM DIDARALI, INDIVIDUALLY,          §
and RUBINA DIDARALI,                  §
INDIVIDUALLY,                         §
                                      §
      Defendants.                     § COLLECTIVE ACTION

            PLAINTIFFS’ ORIGINAL COLLECTIVE ACTION COMPLAINT

                              SUMMARY OF SUIT

      1.     Defendant Ashish Holdings, LLC, dba A-One Bonds & More

and   dba    AA   Friend   Auto   Insurance    (the   “Company”)    provides

automobile title bonds and various forms of insurance. The Company

is owned, operated and/or managed by Defendants Asim Didarali (“A.

Didarali”) and Rubina Didarali (“R. Didarali”) (collectively, the

“Didarali Defendants”).        Reference to the “Defendants” is to the

Company and the Didarali Defendants, collectively.            Unfortunately,

the Defendants pay their employees the same hourly rate of pay for

all hours worked, including overtime hours worked.

      2.     Accordingly,    Plaintiffs    Anselma    Reyes   (“Reyes”)     and

Beatriz Gonzalez (“Gonzalez”) (collectively, the “Plaintiffs”)

bring this collective action to recover unpaid overtime wages,

liquidated damages, and attorneys' fees owed to them and other
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 2 of 7



similarly situated employees under the Fair Labor Standards Act, 29

U.S.C. § 216(b)(2019) (“FLSA”).

                        JURISDICTION AND VENUE

     3.     This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2019) and 28 U.S.C. § 1331 and § 1367 (2019).

     4.     The Plaintiffs bring this Complaint in the district in

which the Defendants reside and do business.           As such, venue is

proper in this district pursuant to 28 U.S.C. § 1391(b)(2019).

                              THE PARTIES

     5.     Reyes, a resident of Mesquite, Texas, was employed by the

Company within the meaning of the FLSA during the three (3) year

period preceding the filing of this Complaint.         In performing her

duties for the Company, Reyes engaged in commerce or in the

production of goods for commerce.          Reyes’ Notice of Consent is

attached.

     6.     Gonzalez, a resident of Dallas, Texas, was employed by

the Company within the meaning of the FLSA during the three (3)

year period preceding the filing of this Complaint.         In performing

her duties for the Company, Gonzalez engaged in commerce or in the

production of goods for commerce.         Gonzalez’ Notice of Consent is

attached.

     7.     The "Members of the Class" are current and former hourly

employees employed by the Defendants as office personnel and

clerks. Like the Plaintiffs, these persons are engaged in commerce


                                    -2-
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 3 of 7



or in the production of goods for commerce in performing their

duties for the Defendants.

     8.     The Company, a Texas limited liability company, is an

enterprise engaged in commerce. The Company has acted, directly or

indirectly, in the interest of an employer with respect to the

Plaintiffs. The Company may be served with process by serving its

registered agent, Defendant A. Didarali, at 9753 Webb Chapel Road

#800, Dallas, Texas 75220.

     9.     A. Didarali has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiffs.                     A.

Didarali may be served with process at 9753 Webb Chapel Road #800,

Dallas, Texas 75220.

     10.    R. Didarali has acted, directly or indirectly, in the

interest of an employer with respect to the Plaintiffs.                     R.

Didarali may be served with process at 9753 Webb Chapel Road #800,

Dallas, Texas 75220.

                               BACKGROUND

     11.    The Didarali Defendants are the sole members of Ashish

Holdings, LLC.   Ashish Holdings, LLC owns and operates both A-One

Bonds & More and AA Friend Auto Insurance.             A-One Bonds & More

provides auto title services and surety bonds.              AA Friend Auto

Insurance   sells   various   types       of   insurance,   including     auto

insurance, homeowners insurance, and commercial general liability

insurance. Both companies have offices in various locations around


                                    -3-
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 4 of 7



the State of Texas, including in the Houston area.

     12.    The Plaintiffs were employed by the Company in various

locations   as   customer   service   clerks.      The   Plaintiffs,      who

routinely worked more than forty (40) hours per workweek, were not

paid one and one-half times their regular hourly rate for hours

worked over forty (40) hours per workweek.        Rather, the Plaintiffs

were paid the same hourly rate for all hours worked.

     13.    The Didarali Defendants have a substantial financial

interest in the Company and are directly involved in:

     a.     the hiring and firing of the Company’s employees;

     b.     the day-to-day operations of the Company as they
            relate to defining the terms of employment,
            workplace conditions, and the level of compensation
            to be received by Company employees;

     c.     the Company’s finances; and

     d.     corporate decisions.

                     THE PLAINTIFFS’ ALLEGATIONS

     14.    Reyes and Gonzalez worked for the Company as customer

service clerks and were paid at an hourly rate.              Although the

Plaintiffs regularly worked more than forty (40) hours per week,

they were paid the same hourly rate of pay for all of their hours

worked.

     15.    As non-exempt employees, the Plaintiffs were entitled to

be paid one and one-half (1½) times their regular rate for all

hours worked in excess of forty (40) hours in a workweek. 29 U.S.C.

§ 207 (2019).

                                    -4-
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 5 of 7



     16.   No exemption excuses the Defendants from paying the

Plaintiffs for all hours worked over forty (40).             Nor have the

Defendants made a good faith effort to comply with the FLSA.

Instead, the Defendants knowingly, willfully, or with reckless

disregard carried out an illegal pattern or practice regarding

unpaid overtime compensation with respect to the Plaintiffs and

other similarly situated customer service clerks employed by the

Company.

                    COLLECTIVE ACTION ALLEGATIONS

     17.   The Members of the Class have also been subjected to the

same pay practices and policies by the Defendants which are in

willful violation of the FLSA. The Members of the Class, like the

Plaintiffs, are non-exempt, hourly employees working as customer

service clerks for the Company in various locations around the

State of Texas, including Houston, during the three (3) year period

preceding the filing of this lawsuit.       Accordingly, the Members of

the Class are similarly situated to the Plaintiffs in terms of

their job duties and pay.

     18.   The Defendants’ failure to pay overtime compensation to

these non-exempt, hourly employees for all overtime hours worked

amounts to   and   arises   from   a   generally   applicable   policy    or

practice which does not depend on the personal circumstances of the

Members of the Class.       Specifically, the Plaintiffs and other

Members of the Class were all paid the same hourly rate of pay


                                    -5-
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 6 of 7



regardless of the number of hours that they worked each workweek.

     19.   Accordingly, a conditional class of similarly situated

employees should be certified to include:

     All current and former customer service clerks employed
     by the Company in its office locations around the State
     of Texas, including Houston, during the three (3) year
     period preceding the filing of this complaint.

                            CAUSE OF ACTION

                A. Violations of the FLSA - Overtime

     20.   The Plaintiffs and the Members of the Class incorporate

all allegations contained in paragraphs 1 through 19.

     21.   The Defendants’ practice of failing to pay the Plaintiffs

and the Members of the Class at one and-one-half (1½) times their

appropriate regular rate for all overtime hours worked was and is

in violation of the FLSA.

     22.   Accordingly, the Plaintiffs and the Members of the Class

are entitled to overtime pay in an amount which is one and one-half

(1½) times their appropriate regular rates.

     23.   Additionally, the Plaintiffs and the Members of the Class

are entitled to an amount equal to all their unpaid overtime wages

as liquidated damages.

     24.   Additionally, the Plaintiffs and the Members of the Class

are entitled to reasonable attorneys' fees and costs of this

action. 29 U.S.C. § 216(b)(2019).

                                 PRAYER

     WHEREFORE, the Plaintiffs and the Members of the Class request

                                    -6-
    Case 4:19-cv-04574 Document 1 Filed on 11/21/19 in TXSD Page 7 of 7



that this Court award them judgment, jointly and severally, against

Defendants Ashish Holdings, LLC, dba A-One Bonds & More and dba AA

Friend Auto Insurance, Asim Didarali, Individually, and Rubina

Didarali, Individually, for:

     a.   damages for the full            amount   of   their    unpaid
          overtime compensation;

     b.   an   amount  equal   to   their  unpaid               overtime
          compensation as liquidated damages;

     c.   reasonable attorneys’ fees, costs and expenses of
          this action;

     d.   pre-judgment interest and post-judgment interest at
          the highest rates allowable by law; and

     e.   such other and further relief as may be allowed by
          law.

                                  Respectfully submitted,

                                  /s/ Mark Siurek
                                  Mark Siurek
                                  TBA# 18447900
                                  Fed ID# 9417
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  msiurek@warrensiurek.com

                                  ATTORNEY-IN-CHARGE FOR PLAINTIFFS

                                  OF COUNSEL:

                                  WARREN & SIUREK, L.L.P.
                                  Patricia Haylon
                                  TBA# 09281925
                                  Fed ID# 13941
                                  3334 Richmond Ave, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  thaylon@warrensiurek.com

                                    -7-
